Citation Nr: 0201264	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  98-08 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from February 11, 
1981 to August 7, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which in part denied service connection for an eye 
disability.  The veteran subsequently perfected this appeal.

In June 2000, the Board remanded the veteran's claim to the 
RO for review of whether new and material evidence had been 
submitted to reopen a claim of service connection for an eye 
disability.  The Board noted that the veteran's claim had 
previously been denied by a February 1982 letter and 
consequently, recharacterized the issue as that of 
entitlement to service connection for an eye disability, on a 
new and material basis.  

In a February 2001 supplemental statement of the case (SSOC), 
the RO determined that the veteran had not submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for an eye disability.  The 
case has since returned to the Board.

The Board notes that the veteran was represented by James W. 
Stanley, Jr.  In a November 2001 letter, the veteran was 
notified that VA had revoked Mr. Stanley's authority to 
represent VA claimants, effective October 10, 2001.  The 
veteran was informed that he could represent himself, appoint 
an accredited veterans' service organization, or appoint a 
different private attorney.  The veteran was further informed 
that he should respond within 30 days.  The veteran has not 
responded and therefore, as indicated in the November 2001 
letter, the Board assumes that the veteran wants to represent 
himself and will resume review of his appeal.




FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The RO denied entitlement to service connection for an eye 
disability and the veteran was informed of this 
determination in a February 1982 letter; the veteran did 
not timely appeal that determination and it became final.

3. Evidence added to the record since February 1982 includes 
a March 1998 VA examination which indicates the veteran 
has a current right eye disability and the veteran's 
testimony that he did not have any vision problems prior 
to service and that he did not injure his eye after 
service.

4. Evidence received since February 1982 is new and may be 
considered to bear directly and substantially upon the 
merits of the veteran's claim for service connection for 
an eye disability.  

5. The veteran currently has a scar on the right eye with 
slight loss of visual acuity that, when all doubt is 
resolved in his favor, may be related to his period of 
service.


CONCLUSIONS OF LAW

1. The February 1982 determination, which denied entitlement 
to service connection for an eye disability, is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1981); 
currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).

2. New and material evidence has been presented since the 
final February 1982 determination and the claim for 
service connection for an eye disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

3. A scar on the right eye, with decreased visual acuity was 
incurred during active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the February 1982 letter, the RO denied the 
veteran's claim for entitlement to service connection for an 
eye disability essentially based on a finding that his eye 
was considered normal on VA examination in 1981.  The veteran 
was further informed that this determination was 
"inadvertently left off" the December 1981 computer letter.  

The Board notes that the February 1982 letter did not advise 
the veteran of his procedural and appellate rights.  However, 
regulations in effect at that time provide that failure to 
notify the veteran of these rights does not extend the 
applicable period for filing the appeal.  See 38 C.F.R. 
§ 19.110 (1981).  Because the veteran failed to perfect an 
appeal within the appropriate time, the February 1982 
determination is final and is not subject to revision on the 
same factual basis.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§ 19.153 (1981); currently 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).

The Board recognizes that the RO classified the issue on 
appeal as one of basic entitlement to service connection for 
an eye disability.  As indicated above, the February 1982 
decision is final and therefore, the issue is actually 
whether new and material evidence has been submitted to 
reopen that claim.  See 38 U.S.C.A. § 5108 (West 1991).  In 
accordance with the June 2000 Board remand, the RO 
adjudicated the issue of whether new and material evidence 
had been submitted.  

It is an initial requirement of the Board to ascertain 
whether new and material evidence has been presented.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  The Board is required to consider the 
issue of finality prior to any consideration on the merits. 
38 U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection was filed prior to that 
date.  Therefore, the amended regulation does not apply.

At the time of the February 1982 determination, the record 
contained the veteran's service medical records and a 
November 1981 VA examination.  Service medical records do not 
evidence any in-service complaints or treatment for an eye 
injury.  On separation, the veteran was not diagnosed with an 
eye disability; however, on clinical evaluation, visual 
acuity and refraction were determined to be abnormal and 
vision in the right eye was noted to be 20/40.  On VA 
examination in November 1981, the eye examination was 
essentially negative. 

Since the final February 1982 determination, medical as well 
as lay evidence has been added to the record.  Medical 
records from the Western Missouri Correctional Center were 
received in December 1992 for the period from February 1992 
to June 1992.  Upon review of these records, they do not 
contain any evidence of complaints or treatment related to 
the veteran's eyes.  

In March 1998, the veteran underwent a VA eye examination 
which revealed a slight decrease in visual acuity in the 
right eye, secondary to an old scar of unknown etiology. 

In September 1998, the veteran testified at a RO hearing that 
he had perfect vision when he went in the service and that he 
currently has problems with his right eye.  The veteran 
further testified that he was thrown through a partition 
(plywood) wall in the barracks during service.  He does not 
know if that is when he injured his eye.  To the veteran's 
knowledge, he did not injure his eye after service.  The 
veteran is supposed to wear glasses but states that he does 
not have the money to fill his prescription.  Currently, the 
veteran has a dull ache in his eyeball and has difficulty 
driving at night.  The veteran indicated that he did not 
receive treatment for his eye after discharge because he 
could not afford it.  Another RO hearing was held in October 
1999; however, the veteran did not present any evidence 
regarding his right eye disability at this time.

The Board finds that the medical records from the Western 
Missouri Correctional Center, the report of the March 1998 VA 
eye examination, and testimony at the September 1998 and 
October 1999 hearings at the RO are new, as they have not 
previously been considered by the RO.  Although new, the 
Board does not find the medical records from the Western 
Missouri Correctional Center or the testimony at the October 
1999 RO hearing to be material because they do not contain 
evidence regarding the veteran's claim of entitlement to 
service connection for an eye disability.

The Board, however, finds the report of the March 1998 VA eye 
examination to be material in that it reflects a current 
diagnosis of a right eye disability.  Similarly, the Board 
finds the veteran's testimony at the September 1998 RO 
hearing to be material in that the veteran testified that he 
did not have vision problems prior to service and that he did 
not injure his eye after discharge from service.
 
It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran currently 
has an eye disability which was incurred during service, and 
to be of such significance that it must be considered 
together with all of the evidence to fairly decide the merits 
of the veteran's claim.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material, and the claim for service connection for an eye 
disability is reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO addressed the 
merits in its May 1998 rating decision, bypassing the 
preliminary matter of whether new and material evidence had 
been submitted.  Since the RO has already addressed the issue 
of basic entitlement to service connection and provided the 
veteran with the pertinent laws and regulations in its 
statement of the case (SOC), the Board finds that the veteran 
would not be prejudiced by its review of the merits at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
In adjudicating the veteran's claim on the merits, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b)).  
The veteran was notified in the June 1998 SOC of the laws and 
regulations pertaining to service connection and the Board 
concludes that this discussion adequately informed the 
veteran of the evidence needed to substantiate his claim and 
complied with VA's notification requirements.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.159(c)).  In connection 
with his claim, the veteran testified that he has not 
received treatment related to his eye since his discharge 
from service and thus has not identified pertinent medical 
evidence which needs to be obtained.  Additionally, in 
keeping with the duty to assist, the veteran was provided a 
VA eye examination in March 1998.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (2001).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

On examination for enlistment in November 1980, the veteran 
did not indicate any eye trouble and his eyes were determined 
to be normal on clinical evaluation with vision noted as 
20/20 in both eyes.  The veteran underwent an optometry 
screening in February 1981 and again, vision was found to be 
20/20.  On examination for separation in July 1981, the 
veteran indicated on the Report of Medical History that he 
had eye trouble.  On clinical evaluation, the veteran's 
visual acuity and refraction were determined to be abnormal 
with vision in the right at 20/40 and in the left at 20/20.  
The ophthalmoscopic evaluation, pupils and ocular motility 
were noted to be normal.

On VA examination in November 1981, the examiner reported an 
"[e]ssentially negative eye examination."  The veteran 
reported to the examiner "that at one time they told him he 
had a scratch on his eye."  The examiner, however, noted 
that he could find no problems with this.
 
In March 1998, the veteran underwent a VA eye examination.  
At this time, the veteran's chief complaint was trouble 
driving at night for several years.  On examination, visual 
acuity in the right eye was 20/50 without correction and 
20/20 with correction.  Pupils, external examination and 
extraocular muscles were within normal limits.  The visual 
fields were grossly within normal limits. Examination of the 
right eye with a slit-lamp revealed a small foreign body deep 
in the cornea.  It was noted that the veteran has a scar 
around the macula and this was sufficient to account for his 
slight decrease in visual acuity.  Diagnosis was as follows:

The initial impression was a slight 
decrease in visual acuity in the right 
eye, secondary to an old scar of unknown 
etiology and there has been no history of 
him attaining this scar.  However, he did 
admit to many "fisticuffs" and it is 
certainly a conjecturable thing that he 
attained it during one of his 
altercations.  The only thing that we 
should do for this man at this time is to 
give him spectacles and to follow him up 
again in one year.

Based on the evidence of record, the veteran appears to have 
a current right eye disability.  The Board acknowledges the 
veteran's testimony that he did not have any vision problems 
when he entered service.  The veteran indicated that he went 
through a partition (plywood) wall during service but was not 
sure if he injured his eye at that time.  The veteran feels 
that his current right eye problems are related to his active 
service.  It is noted that the decreased visual acuity was 
first noted on his separation from service and that he 
mentioned the scratch on his eye on examination as early as 
1981.  The scarring was found on the eye examination in 1998 
and has not been attributed to any intervening cause.  
Resolving all doubt in the veteran's favor, the Board finds 
that the current right eye scar had its onset in service and 
resulted in the mild decrease in his visual acuity in that 
eye.  38 U.S.C.A. § 5107(b) (West Supp. 2001); see Gilbert, 
supra.  Accordingly, service connection is established.



ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for an eye disability, 
and service connection for a right eye scar, with resulting 
loss of visual acuity is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

